Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  ARANTZA ESPINOZA,                                            CASE NO.

         Plaintiff,

  vs.

  GOOD AMERICAN, LLC.,
  a Foreign limited liability company,


        Defendant.
  ____________________________________/

                          COMPLAINT FOR DECLARATORY AND
                      INJUNCTIVE RELIEF, AND JURY TRIAL DEMAND

         Plaintiff, ARANTZA ESPINOZA, through undersigned counsel, sues Defendant, Good

  American, LLC, a Foreign limited liability company (hereinafter referred to as “Good American”),

  for declaratory and injunctive relief, and damages, and alleges as follows:

  1)     This action is brought under Title III of the Americans With Disabilities Act (“ADA”), that

  is codified in 42 U.S.C. §§12181-12189.

  2)     This action is also brought pursuant to 28 C.F.R. Part 36.

  3)     This Court has jurisdiction over this case based on federal question jurisdiction, as provided

  in 28 U.S.C. §1331 and the provisions of the ADA.

  4)     Furthermore, because this Court has jurisdiction over the ADA claim, the Court has

  supplementary jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

  5)     Plaintiff is sui juris, and she is disabled as defined by the ADA and ADA Amendments Act

  of 2008, 42 U.S.C. §12101 (“ADAAA”).
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 17



  6)     Defendant, Good American is a foreign limited liability company authorized to do business

  and doing business in the State of Florida.

  7)     Defendant, Good American is company that sells women’s jeans, skirts, shirts, jackets,

  bodysuits, activewear, and dresses. There is a retail location in Miami-Dade County.

  8)     Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

  9)     Plaintiff desires to prevent discrimination and demands equal access to Defendant’s

  internet website to purchase clothing.

  10)   Plaintiff also seeks declaratory and injunctive relief for trespass against the Plaintiff’s

  computer. The computer is Plaintiff’s personal property, and a claim for trespass attached to same.

  11) The Defendant is also liable for compensatory damages to Plaintiff as a result of the trespass

  to Plaintiff’s personal property.

  12)   The remedies provided under common law for trespass are not exclusive, and same may be

  sought in connection with suits brought under the ADA.

  13)   Venue is proper in the Southern District of Florida, Miami-Dade Division, since all events,

  actions, injuries, and damages complained of herein occurred in the Southern District of Florida.

  14)   Furthermore, Plaintiff is a resident of Miami-Dade County which falls within the Miami

  Division of the Southern District of Florida.

  15)   At all relevant times, Plaintiff is and was visually impaired and has Leber Congenital

  Amaurosis since birth that substantially impairs Plaintiff’s vision.

  16)   Plaintiff’s visual impairment interferes with her day-to-day activities and causes limitations

  in visualizing their environment. As such, Plaintiff is a member of a protected class under the

  ADA, 42 U.S.C. § 12102(1) - (2), the regulations implementing the ADA set forth at 28 CFR §§

  36.101, et seq., and in 42 U.S.C. 3602, §802(h).
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 17



  17)   Plaintiff regularly uses the computer, but she needs the assistance of special software for

  visually impaired persons. The software that she uses is screen reader software that is readily

  available commercially.

  18)   Defendant is a private entity which owns and operates retail locations. The stores are open

  to the public, and each of Defendant’s locations is defined as a “public accommodation" within

  the meaning of Title III of the ADA because Defendant is a private entity which owns and/or

  operates “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other sales

  or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

  19) Defendant’s website is a place of public accommodation per 42 U.S.C. Section 12181(7)(E)

  because it’s an extension of Defendant’s brick and mortar stores. The public is able to, among

  other things, view the products available at defendant’s locations, purchase clothing through

  defendant’s website, subscribe to Defendant’s email list and receive a 15% discount on the first

  order over $100, create an account and register to track orders, and learn the story behind

  Defendant’s brand, advertising campaigns, and models.

  20)   Since the Defendant’s website is a public accommodation, it must comply with the

  requirements of the ADA. The website cannot discriminate against individuals with disabilities.

  21) Plaintiff is a customer of Defendant who is and was interested in purchasing clothing through

  Defendant’s website and at Defendant’s stores and visiting Defendant’s brick and mortar

  locations.

  22) Plaintiff is not able to visit the physical locations without the assistance of a family member

  or caretaker, so the ability to purchase merchandise on Defendant’s website for delivery to her

  home is important to her as an alternative when she is not able to visit the Defendant’s stores.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 17



  23) The website also services Defendant’s physical stores by providing information on its brand,

  sales campaigns, models, and other information that Defendant is interested in communicating to

  its customers about its physical locations.

  24)   Since the website allows the public the ability to view the products available at defendant’s

  locations, purchase clothing through defendant’s website, subscribe to Defendant’s email list and

  receive a 15% discount on the first order over $100, create an account and register to track orders,

  and learn the story behind Defendant’s brand, advertising campaigns, and models, the website is

  an extension of, and gateway to, Defendant’s physical stores. By this nexus, the website is

  characterized as an intangible service, privilege and advantage provided by a place of public

  accommodation as defined under the ADA, and thus an extension of the services, privileges and

  advantages made available to the general public by Defendant through its retail brick and mortar

  stores.

  25)   Because the public can view and purchase Defendant’s merchandise that is also offered for

  sale by Defendant at its physical stores, subscribe to Defendant’s email list, create an account and

  register to track orders, and learn the story behind Defendant’s brand, advertising campaigns, and

  models, the website is an extension of and gateway to the physical stores, which are places of

  public accommodation pursuant to 42 U.S.C. § 12181(7)(E). As such, the website, as an intangible

  service, privilege and advantage of Defendant’s brick and mortar locations, must be fully

  accessible and in compliance with the ADA, must not discriminate against individuals with

  disabilities, and must not deny full and equal enjoyment of the same services, privileges and

  advantages afforded to the general public both online and at the physical locations.

  26) At all times material hereto, Defendant was and still is an organization owning and operating

  the website located at https://goodamerican.com. Since the website is open through the internet to
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 17



  the public as an extension of the retail stores, by this nexus the website is an intangible service,

  privilege and advantage of Defendant’s brick and mortar locations, and Defendant has subjected

  itself and the associated website it created and maintains to the requirements of the ADA.

  27)   Plaintiff is and/or has been a customer who is interested in patronizing, and intends to

  patronize, Defendant’s physical stores, and purchase Defendant’s merchandise, sign up for

  Defendant’s email list and account through the website and at Defendant’s physical stores.

  28)       The opportunity to shop Defendant’s merchandise from her home is an important

  accommodation for Plaintiff because traveling outside of the home as a visually disabled individual

  is often a difficult, hazardous, frustrating, confusing, and frightening experience. Defendant has

  not provided its business information in any other digital format that is accessible for use by blind

  and visually disabled individuals using screen reader software.

  29)       Like most consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise and prices. Plaintiff may look at several dozens of sites to compare features and

  prices.

  30) During the months of October and November 2019, Plaintiff attempted on several occasions

  to utilize the website to browse through the merchandise to educate herself as to the merchandise

  and with the intent to make a purchase through the website or at one of Defendant’s physical stores.

  31) Places of public accommodation are not just brick-and-mortar structures. The United States

  Department of Justice and the binding case law increasingly recognize that private entities are

  providing goods and services to the public through websites that operate as places of public

  accommodation under Title III.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 17



  32)   Defendant is required to make reasonable accommodations to its websites for individuals

  with disabilities to allow them to participate in web-based promotions and obtain goods or services

  via the Internet just as sighted persons are able to do.

  33)   Plaintiff utilized Chrome Vox (“Screen Reader Software”) to attempt to purchase clothing

  on Defendant’s website. However, the Plaintiff was not able to freely and fully use Defendant’s

  website because it contains access barriers that make it inaccessible to persons with disabilities,

  and for which there is no reasonable accommodation for the Plaintiff.

  34) A person who can see can enjoy the benefits and privileges provided by Defendant’s website

  that include, but are not limited to viewing the products available at defendant’s locations,

  purchasing clothing through defendant’s website, subscribing to Defendant’s email list and

  receiving a 15% discount on the first order over $100, creating an account and registering to track

  orders, and learning the story behind Defendant’s brand, advertising campaigns, and models.

  35)   A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s website

  and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination due to

  Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

  36)   The Department of Justice has provided useful guidance regarding website accessibility

  under the ADA, and the binding and persuasive case law in this district has applied the Web

  Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

  37)   Defendant’s website does in fact fail the following WCAG 2.0-AA Compliance standards

  and it does not provide sufficient alternatives to serve the equivalent purpose:


         Violation: The purpose of each link cannot be determined from the link text alone or
  from the link text together with its programmatically determined link context.

                 No purpose is provided in an audible format for the Learn more link associated
                 with installment payments.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 17



                 Applicable WCAG 2.0 Standard at Issue: Standard 2.4.4 Link Purpose (In
                 Context) (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 2.4.4 Link Purpose
                 (In Context).

         Violation: Labels or instructions are not provided when content requires user input.

                 Does not indicate in an audible format that desired size is not available.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or
                 Instructions.

         Violation: When an input error is automatically detected, the item that is in error is not
  described to the user in text.

                 Does not indicate in an audible format existing error on Contact Information form
                 when checking out.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 Error Identification
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.1 Error
                 Identification.

          Violation: When an input error that does not jeopardize the security or purpose of the
  content is automatically detected and suggestions for correction are known, these suggestions are
  not provided to the user.

                 Does not indicate in an audible format existing error on Contact Information form
                 when checking out.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.3 Error Suggestion (Level
                 AA).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.3 Error
                 Suggestion.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 17



  38) Furthermore, Defendant’s website does not contain accessibility assistance that would direct

  a visually impaired person like the Plaintiff to someone who she can contact for assistance,

  questions, or concerns.

  39)   Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided by and through the website, in

  contravention of the ADA.

  40)   On information and belief, Defendant is, and at all times has been, aware of the barriers to

  its website which prevent individuals with disabilities who are visually impaired from

  comprehending the information within same, and is also aware of the need to provide access to all

  persons who visit its site.

  41)   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged in

  this Complaint, such that this suit for declaratory judgment and injunctive relief is her only means

  to secure adequate and complete redress from Defendant’s discriminatory practices in connection

  with use of its website.

  42) Notice to Defendant is not required because of Defendant’s failure to cure the violations.

  43)   Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C. §§

  2201 and 2202.

  44)   Plaintiff has retained the undersigned attorneys to represent her in this case, and has agreed

  to pay them a reasonable fee for their services.




                                COUNT I – VIOLATION OF THE ADA

  45) Plaintiff realleges paragraphs 1 through 44 as if set forth fully herein.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 9 of 17



  46)   Defendant owns and operates the https://www.goodamerican.com website, and is a public

  accommodation subject to the ADA pursuant to 42 U.S.C. §12181(7)(E).

  47)   Defendant’s website is inaccessible to persons with disabilities like the Plaintiff, who is

  visually impaired. Plaintiff was not able to enjoy full and equal access to the information and

  services that Defendant has made available to the public on its website, in violation of 42 U.S.C.

  §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

  48) Defendant’s website is not in compliance with the ADA.

  49) Defendant has made no reasonable accommodation for Plaintiff’s disability.

  50)   A cursory review of a portion of the Defendant’s website revealed that the website is not

  accessible to persons like the Plaintiff that are visually impaired as required by law and for which

  there is no sufficient alternative on Defendant’s website, including:


                 Violation: A mechanism is not available to bypass blocks of content that are

         repeated on multiple Web pages.




                 No option is provided to skip navigation and access the page’s content.


                 Applicable WCAG 2.0 Standard at Issue: Standard 2.4.1 Bypass Blocks (Level A).


                 Nature of the Violation: required by WCAG 2.0’s Standard 2.4.1 Bypass Blocks.


                 Violation: Not all functionality of the content is operable through a keyboard

         interface without requiring specific timings for individual keystrokes.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 10 of 17



                 Note/Proof: The CHANGE MODEL button cannot be triggered by the keyboard

                 interface.


                 Applicable WCAG 2.0 Standard at Issue: Standard 2.1.1 Keyboard (Level A).


                 Nature of the Violation: required by WCAG 2.0’s Standard 2.1.1 Keyboard.


  51)   Due to Defendant’s failure to provide an ADA compliant website, the Plaintiff has been

  injured since she has been denied full access to Defendant’s website.

  52)   As a result, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28

  C.F.R. §36.303 to correct the inaccessibility that leads to discrimination against visually impaired

  persons.

  WHEREFORE, Plaintiff requests entry of judgment in her favor and against Defendant for the

  following relief:

  A.          A declaration that Defendant’s website is in violation of the ADA;

  B.           An Order requiring Defendant, by a date certain, to update its website, and continue

  to monitor and update its website on an ongoing basis, to remove barriers in order that individuals

  with visual disabilities can access, and continue to access, the website and effectively communicate

  with the website to the full extent required by Title III of the ADA;

  C.           An Order requiring Defendant, by a date certain, to clearly display the universal

  disabled logo within its website, wherein the logo [1] would lead to a page which would state

  Defendant’s accessibility information, facts, policies, and accommodations. Such a clear display

  of the disabled logo is to ensure that individuals who are disabled are aware of the availability of

  the accessible features of the website;
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 11 of 17



  D.           An Order requiring Defendant, by a date certain, to provide ongoing support for web

  accessibility by implementing a website accessibility coordinator, a website application

  accessibility policy, and providing for website accessibility feedback to insure compliance thereto.

  E.           An Order directing Defendant, by a date certain to evaluate its policies, practices and

  procedures toward persons with disabilities, for such reasonable time to allow Defendant to

  undertake and complete corrective procedures to its website;

  F.            An Order directing Defendant, by a date certain, to establish a policy of web

  accessibility and accessibility features for its website to insure effective communication for

  individuals who are visually disabled;

  G.          An Order requiring, by a date certain, that any third-party vendors who participate on

  Defendant’s website to be fully accessible to the visually disabled;

  H.           An Order directing Defendant, by a date certain and at least once yearly thereafter, to

  provide mandatory web accessibility training to all employees who write or develop programs or

  code for, or who publish final content to, Defendant’s website on how to conform all web content

  and services with ADA accessibility requirements and applicable accessibility guidelines;

  I.           An Order directing Defendant, by a date certain and at least once every three months

  thereafter, to conduct automated accessibility tests of its website to identify any instances where

  the website is no longer in conformance with the accessibility requirements of the ADA and any

  applicable accessibility guidelines, and further directing Defendant to send a copy of the twelve

  (12) quarterly reports to Plaintiff’s counsel for review.

  J.            An Order directing Defendant, by a date certain, to make publicly available and

  directly link from its website homepage, a statement of Defendant’s Accessibility Policy to ensure

  the persons with disabilities have full and equal enjoyment of its website and shall accompany the
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 12 of 17



  public policy statement with an accessible means of submitting accessibility questions and

  problems.

  K.          An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

  Such other and further relief as the Court deems just and equitable.




  [1]



                                      COUNT II – TRESPASS



  53)   Plaintiff realleges paragraphs 1 through 44 as if set forth herein.

  54)   Defendant’s website contains software analytics. Since Plaintiff has navigated Defendant’s

  website as stated herein, Plaintiff’s computer and the personal information and browsing history

  stored therein, has suffered a trespass by Defendant.

  55)   Plaintiff never consented to and was unaware that Defendant’s website was placing software

  on her computer.

  56)   Defendant committed common law trespass in violation of Florida law against Plaintiff

  because Plaintiff did not consent to the placement of tracking and information securing software

  on her personal computer, which was done without her knowledge and consent.

  57)   Defendant’s trespass has damaged Plaintiff by affecting the condition and value of her

  computer.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 13 of 17



  58)   On its website, Defendant has an internet privacy policy section that can only be accessed

  by clicking a barely visible section at the bottom right of the page called “Privacy Policy”,

  providing that they use cookies and similar technologies to collect a consumer’s information and

  they obtain non-public information from their users for their own advertising and marketing

  purposes by placing software on its website that collects a website user’s preferences and internet

  browsing habits as follows:




  Information We Collect



  If you reside in the United States or do not purchase goods through the Borderfree platform, there
  are two types of Information that may be collected through our Website: (1) “Personal
  Information” such as your name, e-mail address, physical address, phone number, credit card
  number, information about your computer and other information that may be used to directly
  identify you, and (2) “Usage Data” which is anonymous data about your use of the Website that
  is not linked to you personally.
  You may enter the Website and browse its contents without submitting any Personal Information.
  However, if you wish to establish an account, make a purchase, contact us, subscribe to our
  newsletter or other mailings, post any comments, or otherwise communicate with us, we may at
  that time require that you provide Personal Information. When you submit Personal Information
  on the Website, you are giving your consent to the collection, use and disclosure of your Personal
  Information as set forth in this Privacy Policy.
  If you choose to connect to our Website through a third-party social network such as Facebook
  (each, a “Social Network”), we may collect Personal Information from your profile on such Social
  Network, such as your name, username, and e-mail address, and we may publish your activity on
  our Website through such Social Network. In addition, our Website may offer social sharing
  features which will allow you to “Share” or “Like” on a Social Network. If you decide to use such
  features, it may allow the sharing and collection of Information both to and from such Social
  Network so you should check the privacy policy of each Social Network before using such features.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 14 of 17



  We may, from time to time, give you the ability to share our Website (or features or products
  thereon) with your friends. In order to do so, we may ask for certain Personal Information about
  your friends such as their name and e-mail address. It is solely your responsibility to ensure that
  your friend consents to receiving what you share from us. We will only use and store your friend’s
  Personal Information for as long as necessary to fulfill your request. It will be deleted promptly
  after your request has been fulfilled.


  Whether or not you submit Personal Information, we may collect, store or accumulate certain
  Usage Data based on your use of our Website, such as information regarding which of our pages
  or products are most popular, the browser you use, your computer’s IP address, and the URLs
  you visited before and after using our Website.
  Please note that we will only collect your credit card information if you choose to purchase our
  products online via our Website and do not use the Borderfree platform. If you do make such an
  online purchase, our payment processing partner will collect your payment information and
  process your payment. We do not store any credit card information or share it with anyone other
  than our payment processor.


  Uses and Sharing of Information

  We use your Personal Information that we collect directly to process your requests, fulfill your
  orders, authenticate website visits/usage, inform users of relevant products and specials through
  promotional e-mails, maintain and develop our Website, and communicate with you. You always
  will be given the opportunity to unsubscribe from further emails in any promotional messages we
  send you.
  Except as described above, we will not disclose, rent, sell or share any Personal Information to
  unaffiliated third parties for marketing purposes.
  We do contract with companies or individuals to provide certain services including email and
  hosting services, software development, credit card processing, shipping, data management,
  surveys and marketing, promotional services, etc. We call them our “Service Providers.” Such
  Service Providers include Borderfree, which processes certain orders for residents outside the
  United States. We may share both your Personal Information and Usage Data with Service
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 15 of 17



  Providers solely as appropriate for them to perform their functions. We do not share your credit
  card or other account information with third parties unless you authorize us to do so, or if it is
  necessary to fulfill our responsibilities including, but not limited to, delivering a product or service
  that you order.
  Usage Data may be used in aggregate form for internal business purposes, such as generating
  statistics and developing marketing plans. We may share or transfer such aggregate, non-
  personally identifiable Usage Data with or to our affiliates, licensees and partners for
  administrative, analytical, research, optimization, security and other purposes, but no such
  information will be linked with your Personal Information or be used to identify or contact you.
  Finally, we may share your Information: (i) In response to subpoenas, court orders, or other legal
  process; to establish or exercise our legal rights; to defend against legal claims; or as otherwise
  required by law. In such cases we reserve the right to raise or waive any legal objection or right
  available to us; (ii) When we believe it is appropriate to investigate, prevent, or take action
  regarding illegal or suspected illegal activities; to protect and defend the rights, property, or safety
  of our company, our users, or others; and in connection with our Terms of Use and other
  agreements; or (iii) In connection with a corporate transaction, such as a divestiture, merger,
  consolidation, or asset sale, or in the unlikely event of bankruptcy.


  Privacy and Security

  It is entirely your choice whether or not you provide Personal Information to us. We take
  commercially reasonable and appropriate technical and organizational precautions to protect our
  customers' Personal Information against loss, misuse, unauthorized disclosure, alteration, and
  destruction. However, please remember that no transmission of data over the Internet or any
  wireless network can be guaranteed to be 100% secure. As a result, while we strive to protect your
  Personal Information, we cannot ensure or warrant the security of any information that you
  transmit to us or from us, and you do so at your own risk. You hereby acknowledge that we are
  not responsible for any intercepted information sent via the Internet, and you hereby release us
  from any and all claims arising out of or related to the use of intercepted information in any
  unauthorized manner.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 16 of 17



  In addition, while we take commercially reasonable steps to govern our Service Providers’ use
  and protection of your Personal Information, we ultimately have no control over and are not
  responsible for the privacy practices of such parties. As a condition to your use of the Website,
  you expressly agree we bear no responsibility, and are not liable in any way, for the acts, omissions
  or policies of our Service Providers or any other external sources with respect to your Information.
  If you believe your Personal Information is being improperly used by us or any third party, please
  immediately notify us via email at dataprivacy@goodamerican.com.




  Cookies

  In order to improve your user experience, we may use cookies, web beacons or similar tracking
  technologies. These “Cookies” are small pieces of information that are stored by your browser on
  your computer’s hard drive. Generally, Cookies work by assigning to your computer a unique
  number that has no meaning outside of the Website. Our Cookies do not generally contain any
  personally identifying information. Most web browsers automatically accept Cookies, but you can
  usually configure your browser to prevent this. However, not accepting Cookies may make certain
  features of the Website unavailable to you. Consenting to our use of cookies in accordance with
  the terms of this policy when you first visit our website permits us to use cookies every time you
  visit our website.



  59) Due to Plaintiff’s disability, she could not understand Defendant’s website and she could not

  give informed consent to Defendant’s installation of data and information tracking software on her

  computer. Defendant also could not give informed consent to Defendant’s collection of her

  browsing history and the placement of analytics on her computer.

  60)   Thus, Plaintiff has no adequate remedy at law to redress Defendant’s knowing and reckless

  disregard for Plaintiff’s right to exclude others from her computer and determine which programs

  should be installed and operated on her computer.
Case 1:19-cv-25119-CMA Document 1 Entered on FLSD Docket 12/12/2019 Page 17 of 17



  WHEREFORE, Plaintiff demands judgment against Defendant for Plaintiff’s damages, interest,

  costs, and such further relief as the Court deems just and equitable.


                                           Request for Jury Trial

  61)   Plaintiff requests a jury trial.


                                                         Submitted by:

                                                         Mendez Law Offices, PLLC
                                                         Attorneys for Plaintiff
                                                         P.O. BOX 228630
                                                         Miami, Florida 33172
                                                         Telephone: 305.264.9090
                                                         Facsimile: 1-305.809.8474
                                                         Email:info@mendezlawoffices.com
                                                         By:            /s/
                                                         DIEGO GERMAN MENDEZ, ESQ.
                                                         FL BAR NO.: 52748

                                                         Adams & Associates, P.A.
                                                         Attorneys for Plaintiff
                                                         6500 Cowpen Road, Suite 101
                                                         Miami Lakes, FL 33014
                                                         Telephone: 305-824-9800
                                                         Facsimile: 305-824-3868
                                                         Email: lr1208@live.com
                                                         By:          /s/
                                                         LYDIA C. QUESADA, ESQ., of Counsel
                                                         FL BAR NO.: 191647
